Citation Nr: 9934385	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for acne rosacea and 
rhinophyma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left varicocele. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has acne rosacea and rhinophyma as 
a result of his service to include as due to herbicide 
exposure.

2.  The veteran has PTSD as a result of verified stressors 
during service.

3.  In an unappealed rating decision dated in April 1970, the 
RO denied the veteran entitlement to service connection for a 
left varicocele.

4.  That evidence associated with the claims file subsequent 
to the April 1970 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for acne rosacea and 
rhinophyma, to include as due to herbicide exposure is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1999). 

3.  The April 1970 RO decision which denied entitlement to 
service connection for a left varicocele is final.  38 
U.S.C.A. §  7105 (West 1991); 38 C.F.R. § 3.104(a) (1999). 

4.  New and material evidence to reopen the claim for service 
connection for a left varicocele disorder has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acne Rosacea and Rhinophyma

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any skin condition.  On 
discharge, the veteran had severe sunburn on the posterior of 
his thighs.  In conjunction with the current appeal, he was 
afforded an Agent Orange Examination in June 1993, which 
identified the presence of severe acne rosacea and 
rhinophyma.  That examination also reported that the veteran, 
then in his forties, did not have a clear complexion since 
his teens.  The veteran was provided correspondence that 
stated that there was no reason for concern about possible 
adverse health effects resulting from exposure to herbicides.  
The veteran has advanced the theory that his claimed 
condition in these regards was chloracne or was otherwise 
precipitated by exposure to herbicides.  

a. Entitlement on a Presumptive Basis

The veteran's service records relate that the veteran had 
active service from June 1969 to November 1969 and from 
January 1970 to February 1970 in the Republic of Vietnam. 

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. § 
3.309(e), shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Essentially, service connection may be presumed for residuals 
of exposure to Agent Orange by showing two elements.  First, 
a veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the following diseases within certain specified 
periods:

-chloracne or other acneform disease consistent with 
chloracne
-Hodgkin's disease
-multiple myeloma
-non-Hodgkin's lymphoma
-acute and subacute peripheral neuropathy
-porphyria cutanea tarda 
-prostate cancer
-respiratory cancers (cancer of the lung, bronchus, 
larynx, or 
trachea)
-soft-tissue sarcoma 

38 C.F.R. §§ 3.307 (6), 3.309 (e). 

Although chloracne or other acneform disease consistent with 
chloracne are listed among the diseases entitled to 
presumptive service connection, the Board also notes that 
chloracne or other acneform disease consistent with chloracne 
has not been diagnosed either in service or thereafter.   

For the purpose of assessing whether a well-grounded claim 
has been submitted in the context of presumptive service 
connection on the basis of exposure to herbicides, the latest 
examination indeed failed to identify any presumptive 
disorder, rendering that claim not well grounded.  It is 
plain that whether or not the veteran currently suffers from 
acne rosacea and rhinophyma, the presence of such a condition 
some thirty years after service is not the disability 
contemplated by the presumption.  Accordingly that claim is 
not entitled to presumptive service connection by virtue of 
38 C.F.R. § 3.309(e).

b.  Service Connection Related to Herbicide Exposure on a 
Direct Basis

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994); see also McCartt v. West, 12 Vet. App. 164 
(1999).  

Thus, the veteran could establish service connection 
directly.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  Certain other conditions manifest to a degree of 10 
percent within one year after separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 111; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The claimed conditions, acne rosacea and rhinophyma, were not 
noted in service or at discharge.  Despite the veteran's 
contentions to the contrary, medical evidence does not 
demonstrate the presence of such conditions until many years 
after service.  

It is well settled that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's claims of entitlement to service connection for 
acne rosacea and rhinophyma are not well-grounded from the 
perspective that there is no competent medical evidence of a 
nexus to service.  None of the evidence of record contains a 
medical opinion relating any such ailment with the veteran's 
period of service or with any exposure to Agent Orange in 
service or within a year thereafter.  

The only documented linkage between any post-service claims 
and the veteran's claimed exposure to Agent Orange are the 
veteran's statements.  However, as a layperson, the veteran 
is not competent to provide a medical opinion, such as an 
opinion on medical causation, no matter how well intentioned.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Because the veteran has not been diagnosed with a disorder 
for which the applicable presumptions would apply, and 
because of the lack of evidence of a nexus between the 
claimed disorders and the veteran's service, these claims are 
not well grounded, that is plausible, and must be denied on 
this basis.  

In light of judicial guidance in McCartt v. West, 12 Vet. 
App. 164 (1999), the Court instructed that affording the 
presumption of exposure to Agent Orange in the Combee context 
is in error.  In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the Court held 
that neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of a well-grounded claim 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  (In 
other words, both service in the Republic of Vietnam during 
the designated time period and the establishment of one of 
the listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent.)  Thus, if the other elements of a well-
grounded claim are found, it will be necessary to evaluate 
whether the appellant has submitted evidence of exposure to 
Agent Orange during service. 

Here, although there is no evidence that the appellant has 
developed an enumerated disease, the Board finds it 
unnecessary to reach the question as to whether the appellant 
has submitted adequate evidence of exposure to Agent Orange 
during service because the nexus well-grounded element is not 
satisfied.  See McCartt v. West, supra; see also 38 C.F.R. 
§§ 3.307 (6), 3.309 (e) and 3.309 (e), Note 2.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, No. 97-7062 
(Fed. Cir. Dec. 16, 1997); Robinette, at 77-78.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete the application for a 
claim for service connection.

PTSD

The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  For the reasons set forth below, the 
Board is also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled. 

A well grounded claim for PTSD consists of 1) medical 
evidence of a current disability; 2) medical or lay evidence 
of an inservice stressor; and 3) medical evidence of a nexus 
between the disability and service.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) a current, 
clear (unequivocal) medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The veteran's military occupational specialty was as a cook, 
and the veteran has claimed that he delivered hot meals to 
units on the front lines and that, during such trips, he was 
fired upon by the enemy.  He also reports that he received 
and returned enemy fire.  The veteran has been diagnosed  
with PTSD.  The veteran's DD-214 shows the veteran was 
awarded a Combat Action Ribbon (CAR).  However, because other 
personnel records were conflicting vis-à-vis award of the 
CAR, the Navy Department was contacted.  In August 1997, the 
Military Awards Branch of the Navy Department responded that 
the veteran was not entitled to the CAR as reflected on his 
DD-214.  They elaborated that there was "no evidence either 
by assignment or occupational specialty, that he was actively 
engaged in ground combat action, which included retaliatory 
or offensive actions."  

The veteran was diagnosed with mild PTSD in a December 1996 
VA examination at which he reported having been engaged in 
minimal combat in Vietnam.  In an October 1997 VA psychiatric 
examination, he detailed his experiences as a cook in Vietnam 
and how he stood guard duty at night and flew hot food into 
the combat areas.  He reported being frightened most of the 
time.  A diagnosis of PTSD was again entered.  The examiner 
also commented that the veteran's stressors were his combat 
experiences.  Consequently, the claim meets the prongs of the 
analysis for an unequivocal diagnosis of PTSD and with a 
nexus to service.  

The controversy here centers about the need to corroborate 
the claimed stressor.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen, id.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The veteran contends that his CAR was awarded in Vietnam 
proximate to his service, and he protests that the August 
1997 letter from the Navy Department was, in effect, a 
reevaluation by those who were not present at the time of the 
award.  He also asserts that during 1969 he was assigned to 
bases where he sustained nearly daily mortar attacks and had 
to participate in retaliatory actions.

The Board considers that if the veteran was not entitled to 
wear the CAR, it still does not foreclose his potentially 
having been exposed to stressors or, for that matter, his 
ultimate entitlement to service connection for PTSD.  

"Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show that 
the veteran had "engaged in combat," but that general 
description would not be exhaustive of circumstances which 
may, in individual cases, be found to constitute engagement 
in combat."  VAOPGCPREC 12-99.  Likewise, the absence of 
authorization for the CAR would not absolutely preclude 
combat exposure or other stressors.  "As with most factual 
determinations material to resolution of claims for benefits, 
a determination as to whether a veteran engaged in combat 
with the enemy must be based on consideration of all evidence 
of record in each case.  In many cases, no single item of 
evidence will be determinative of the issue, and it will be 
necessary to evaluate the evidence for and against the 
assertion that the veteran engaged in combat.  Specifically, 
VA will have to assess the credibility, probative value, and 
relative weight of each relevant item of evidence and to 
apply the benefit-of-the-doubt standard if the evidence is in 
equipoise."  Id.  "Whether a veteran engaged in combat may 
be regarded as a component of a claim for compensation for a 
disability alleged to have been incurred in combat--both for 
purposes of determining whether the claim is well grounded 
and for purposes of applying the benefit-of-the-doubt rule 
rather than as a distinct matter which is exempt from the 
provisions of 38 U.S.C. § 5107(a) and (b)."  Id.

In this case, the source evidence of the stressor derives not 
only from the veteran but also with service records showing 
participation in a number of campaigns against the enemy.  
Also there is the DD-214, which shows the CAR having been 
awarded together with the veteran's accounts of having flown 
hot meals to troops in the front areas.  There is no 
suggestion that the CAR on the DD-214 was fraudulently 
obtained.  Participation in campaigns, standing alone, does 
not necessarily establish stressors or that the veteran 
engaged in combat, particularly if the occupational specialty 
is principally appurtenant to a base camp.  However, 
considering that the veteran was a cook, it is logical to 
conclude that he would be dispatched with hot meals to the 
troops at remote sites.  Thus, the veteran's participation in 
such campaigns suggests more of an active role.  Moreover, 
the DD-214 is at least some additional evidence of the 
veteran having been exposed to a stressor(s) in service.  
Accordingly, the Board considers the veteran's accounts are 
plausible and are supported by some "credible supporting 
evidence." 

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  The Board finds 
that there is an approximate balance of positive and negative 
evidence in this case.  Under the circumstances, the benefit 
of the doubt has been resolved in the veteran's favor, and, 
accordingly stressors have been established.  38 U.S.C.A. § 
5107.  Consequently, the three elements necessary to warrant 
entitlement to service connection for PTSD have been 
satisfied.   See Moreau, supra.

Left Varicocele

In an unappealed rating determination from April 1970, the RO 
denied entitlement to service connection for a left 
varicocele, as the evidence showed the condition existed 
prior to service.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, 12 Vet. App. 
1 (1998).  

The evidence that was of record at the time of the prior 
denial included service medical records that showed the 
veteran had a left varicocele on entrance into service and 
that he suffered some trauma to the scrotum.  Surgery was 
contemplated but ultimately rejected after some recuperation.  
On his discharge examination, the varicocele was merely noted 
without further comment.

In the context of the current claim, the veteran was afforded 
a VA general medical examination, which while noting the 
varicocele, failed to offer any opinion that the condition 
permanently worsened in service or even that the condition 
was symptomatic at that time.  The record also contains the 
veteran's statements and copies of service medical records 
previously of record.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his varicocele 
permanently worsened in service do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim). 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

Evidence of a well grounded claim for service connection for 
acne rosacea and rhinophyma, to include as due to herbicide 
exposure, not having been submitted, the appeal with respect 
to this issue is denied.

Entitlement to service connection for PTSD is granted.

No new and material evidence having been submitted, the claim 
of entitlement to service connection for a left varicocele is 
not reopened and the appeal with respect to this issue is 
denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

